60 F.3d 824NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert L. SANFORD, Jr., Plaintiff-Appellant,v.INTERNAL REVENUE SERVICE, Defendant-Appellee.
No. 95-1728.
United States Court of Appeals, Fourth Circuit.
Submitted June 22, 1995.Decided July 10, 1995.

Robert L. Sanford, Jr., Appellant Pro Se.  Gary R. Allen, UNITED STATES DEPARTMENT OF JUSTICE, Washington, DC, for Appellee.
D.S.C.
AFFIRMED.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing as frivolous his "Request for an Order of Compliance" which the district court construed as a request under the Freedom of Information Act ("FOIA"), 5 U.S.C. Sec. 552 (1988).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Sanford v. Internal Revenue Service, Nos.  CR-88-44;  CA-88-44-1 (D.S.C. Feb. 16, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED